Citation Nr: 1731093	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO 17-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, type II, to include whether new and material evidence has been received to reopen a previously denied claim. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1969 to June 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In his February 2017 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to a July 19, 2017 pre-hearing teleconference, the Veteran indicated that he would waive his hearing request if he was granted the benefit sought on appeal in a letter dated July 19, 2017.  Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2016).  At the prehearing conference, good or sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran manifests bilateral peripheral neuropathy of the upper extremities which is proximately due to, or the result, of his service-connected diabetes mellitus, type II. 

CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his bilateral peripheral neuropathy of the upper extremities is caused by his service-connected diabetes mellitus, type II.  At the outset, the Board notes that this claim was originally denied in a February 2008 rating decision, which the Veteran did not appeal, and the decision became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  The claim was denied on the basis that peripheral neuropathy of the upper extremities was not proximately due to service-connected diabetes mellitus, type II.  Subsequent to that final decision, the Veteran submitted a May 2014 private examination letter opining that the Veteran manifests poorly controlled neuropathy most likely related to diabetes mellitus, type II.  As this evidence is clearly new and material to the basis for the prior final denial, the claim may now be reopened on that basis and reviewed on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran was granted service-connected for diabetes mellitus, type II, in a February 2008 rating decision, effective April 10, 2007.  Additionally, the record encompasses many treatment notations in which the Veteran carried a diagnosis of peripheral neuropathy of the upper extremities.  Notably, the Veteran has been service-connected for peripheral neuropathy of both lower extremities due to service-connected diabetes mellitus, type II.  Thus, the resolution of this issue turns on whether there is a medical link between the Veteran's peripheral neuropathy of the upper extremities and his diabetes mellitus, type II. 

In this regard, the Veteran sought private treatment in March 2010 in which the physician indicated that the Veteran had peripheral neuropathy in both hands and feet, and specifically noted that this is not due to his prior diagnosis of carpal tunnel syndrome.  The physician added that "diabetes mellitus would be the number one cause of this condition, although there is a long differential, carpal tunnel syndrome is not on the list."  

The Veteran underwent VA examination in June 2011 in which he was diagnosed with moderately severe motor and sensory polyneuropathy involving his hands, bilaterally.  The examiner added that at the time of the examination, the Veteran's diabetes mellitus was poorly controlled. 

Subsequently, the Veteran was referred to a neurologist in October 2014, who indicated that the prominent features of the Veteran's motor and sensory peripheral neuropathy involving his upper extremities, is most likely related to the Veteran's history of diabetes, and exposure to herbicide agents while serving in Vietnam.  The November 2014 records documenting the neurology follow-up visit, again, indicate that diabetes mellitus is the cause of the Veteran's peripheral neuropathy, but the physician plans to continue to check the Veteran's blood work for treatable causes of neuropathy, besides the Veteran's diabetes. 

The Veteran underwent additional VA examination in November 2014, where the examiner noted that the Veteran suffered from diabetic peripheral neuropathy, but provided no rationale for the conclusion.  Accordingly, VA sought an additional examination in June 2015, in which the examiner also found that the Veteran's most accurate diagnosis was peripheral neuropathy, but opining that the claimed condition is less likely due to his service-connected diabetes mellitus, type II, because the Veteran was diagnosed with peripheral neuropathy prior to being diagnosed with diabetes.  However, the record shows the Veteran had an onset of diabetic symptoms including daily medicine in 2005, but the Veteran was not diagnosed with peripheral neuropathy until 2007, despite a prior diagnosis of carpal tunnel syndrome in the 1990's.  Also notable, the examiner found that the Veteran had peripheral neuropathy of the lower extremities due to diabetes mellitus.  Consequently, the Board assigns reduced probative weight to the VA examiner's opinion. 

Based on the entirety of the record, including the multiple VA examinations, and treatment records, the Board resolves all doubt in favor of the Veteran, and finds that the evidence proves that the Veteran's currently diagnosed bilateral peripheral neuropathy of the upper extremities is proximately due to or the result of his service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")

Accordingly, service connection for bilateral peripheral neuropathy of the upper extremities is granted.  38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998). 

ORDER

New and material evidence has been received sufficient enough to reopen the claim for entitlement to service connection for bilateral peripheral neuropathy of the upper extremities. 

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


